DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 10/20/2020 has been entered.

Formal Matters
Applicant’s amendment and response filed 10/20/2020, which amended claims 1, 9 and 10, and cancelled claim 11, has been entered.  Claims 1-10 and 12-17 are pending.  Claims 2-5 and 17 are withdrawn from further consideration as being drawn to a non-elected invention.  Claims 1, 6-10 and 12-16 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claim 11 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Gehant, R.L. (U.S. PGPUB 2007/0031930; 2007) has been withdrawn in view of the cancellation of this claim.
The rejection of claim 11 under 35 U.S.C. § 103 as being unpatentable over Gehant, R.L. (U.S. PGPUB 2007/0031930; 2007), taken in view of Burgess R.R. Methods of Enzymology, Vol. 463, pp. 331-42; 2009), has been withdrawn in view of the cancellation of this claim.

Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, 12 and 16 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Gehant, R.L. (U.S. PGPUB 2007/0031930; 2007). This rejection has been maintained.
Gehant teaches a method of producing a recombinant protein in a host cell that comprises adding polyethyleneimine to a cell culture.
Specifically, with regard to claims 1 and 6-8, Gehant teaches a method of extracting a target protein from E. coli (Abstract).  Gehant teaches that the process for E. coli cells includes lowering the pH of a solution containing either whole E. coli cells (i.e., the solution of whole cells is interpreted as culture medium containing E. coli) or disrupted E. coli cells expressing a heterologous target protein to form an acidic solution and separating cellular debris from released protein to obtain a protein product enriched in the heterologous target protein (paragraphs 8 and 31; claims 1, 5 and 6). 
Gehant also teaches a process for extracting protein from E. coli cells that includes lowering the pH of a solution containing whole E. coli cells expressing a heterologous target protein (i.e., a recombinant protein) to form an acidic solution, disrupting the cells to release protein into the acidic solution, and separating cellular debris from released protein to obtain a protein product enriched in the heterologous target protein (i.e., recovering the recombinant protein from the extracellular medium; paragraph 9; claims 1, 5 and 6). 
Gehant teaches that the method further includes the addition of at least one solubility enhancer to either a solution of whole or disrupted E. coli cells expressing a heterologous target protein (paragraph 10; claims 1 and 11).
Regarding claims 1 and 16, Gehant teaches that the method is directed towards extracting heterologous target proteins from E. coli cells, where the term "heterologous target protein" refers to a recombinant protein that is not normally expressed by the host cell, tissue, or species (e.g., heterologous proteins include but are not limited to Apo2L/Trail, Fab VEGF, and Anti-Tissue Factor antibody; i.e., recombinant protein that is an antigen binding protein or has a molecular weight of 25 kDa or less; paragraph 23).

Gehant also teaches that method includes addition of at least one solubility enhancer to either the whole cell solution, or the acidic whole cell solution, or the disrupted cell solution, where the at least one solubility enhancer is added to the whole cell solution prior to or contemporaneously with the lowering of the pH (paragraph 36).  Generally, the solubility enhancer is added in an amount that is effective to enhance the solubility of the heterologous target protein, and can depend, at least in part, on the nature of the heterologous target protein and the homogenate or the whole cell solution, where generally, increased amounts of solubility enhancer will increase the solubility of the heterologous target protein (paragraph 37).  
Gehant further teaches that the solubility enhancer can be polyethyleneimine (PEI), which is added to the solution in an aqueous form and can be added to the process at any step (paragraphs 40 and 41).  In view of the above where the PEI can be added to the process at any step, this includes being added continuously during the entire cell culture process, including induction and time prior to harvest of the whole cell solution.
In view of the above, Gehant anticipates claims 1, 6-10, 12 and 16.

Response to Arguments

This is not persuasive since as noted above, Gehant teaches that the process includes addition of at least one solubility enhancer (i.e., PEI) to either the whole cell solution, or the acidic whole cell solution, or the disrupted cell solution, where the at least one solubility enhancer is added to the whole cell solution prior to or contemporaneously with the lowering of the pH.  As previously noted, such teachings are interpreted as a culture medium containing the E. coli cells, which is further interpreted as being in cell culture until cell disruption since the cells are still viable and growing in the cell culture medium.  Gehant further teaches that PEI, which is added to the solution in an aqueous form, can be added to the process at any step (paragraphs 40 and 41).  
With regard to Applicant’s argument concerning the teachings of Gehant paragraphs 40 and 41 (Reply, page 5), they are not persuasive since Applicant is narrowly interpreting the teachings of Gehant.  Although Applicant directs to the preferred embodiments, Gehant still explicitly teaches that PEI, which is added to the solution in an aqueous form, can be added to the process at any step, which in view of the above, includes being added continuously during the process including while the whole cells are within the culture medium (i.e. a cell culture), which encompasses the time period indicated in claim 1.

Accordingly the rejection is maintained.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1, 6-10, 12 and 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Gehant, R.L. (U.S. PGPUB 2007/0031930; 2007), taken in view of Burgess R.R. (Methods of Enzymology, Vol. 463, pp. 331-42; 2009).  This rejection has been maintained.
The teachings of Gehant are set forth above (expressly incorporated herein) and anticipate claims 1, 6-10, 12 and 16. 
That, is, Gehant teaches a method of producing a recombinant protein in a host cell that comprises adding polyethyleneimine to a cell culture.
Specifically, with regard to claims 1 and 6-8, Gehant teaches a method of extracting a target protein from E. coli (Abstract).  Gehant teaches that the process for extracting protein from E. coli cells includes lowering the pH of a solution containing either whole E. coli cells (i.e., the solution of whole cells is interpreted as culture medium containing E. coli) or disrupted E. coli cells expressing a heterologous target protein to form an acidic solution and separating cellular debris from released protein to obtain a protein product enriched in the heterologous target protein (paragraphs 8 and 31; claims 1, 5 and 6). 
Gehant also teaches a process for extracting protein from E. coli cells that includes lowering the pH of a solution containing whole E. coli cells expressing a heterologous target protein (i.e., a recombinant protein) to form an acidic solution, disrupting the cells to release protein into the acidic solution, and separating cellular debris from released protein to obtain a protein product enriched in the heterologous target protein (i.e., 
Gehant teaches that the method further includes the addition of at least one solubility enhancer to either a solution of whole or disrupted E. coli cells expressing a heterologous target protein (paragraph 10; claims 1 and 11).
Regarding claims 1 and 16, Gehant teaches that the method is directed towards extracting heterologous target proteins from E. coli cells, where the term "heterologous target protein" refers to a recombinant protein that is not normally expressed by the host cell, tissue, or species (e.g., heterologous proteins include but are not limited to Apo2L/Trail, Fab VEGF, and Anti-Tissue Factor antibody; i.e., recombinant protein that is an antigen binding protein or has a molecular weight of 25 kDa or less; paragraph 23).
Regarding claims 1, 9, 10 and 12, Gehant teaches that lowering the pH of the whole cell solution to form an acidic solution before the cells are disrupted provides specific process and product advantages where viscosity, flocculation, flow rates, processing systems, and processing times can be improved when the pH is lowered prior to disrupting the cells (paragraph 34).  The yield and quality of the heterologous target protein can also be improved when the pH is lowered prior to disrupting the cells (paragraph 34).  
Gehant also teaches that method includes addition of at least one solubility enhancer to either the whole cell solution, or the acidic whole cell solution, or the disrupted cell solution, where the at least one solubility enhancer is added to the whole cell solution prior to or contemporaneously with the lowering of the pH (paragraph 36).  Generally, the solubility enhancer is added in an amount that is effective to enhance the solubility of the 
Gehant further teaches that the solubility enhancer can be polyethyleneimine (PEI), which is added to the solution in an aqueous form and can be added to the process at any step (paragraphs 40 and 41).  In view of the above where the PEI can be added to the process at any step, this includes being added continuously during the entire cell culture process, including induction and time prior to harvest of the whole cell solution.
Regarding claims 14 and 15, although Gehant teaches the above process of producing a recombinant protein in E.coli via the addition of polyethyleneimine (PEI), Gehant does not explicitly teach the molecular weight of the PEI.  
Burgess teaches protein purification techniques where PEI is utilized (Abstract; page 337, section 3.1). Burgess teaches in one of its basic strategies, PEI is prepared into a stock solution and then utilized in the method, where the PEI is taught to have a molecular weight of 50-100 kDa or alternatively, the PEI can have molecular weight of 750 kDa (page 338, sections 3.2 and 3.3).  
A person of ordinary skill in the art would have been motivated to utilize the molecular weight ranges of PEI from Burgess within the method of Gehant since Gehant teaches the use of PEI in the production of recombinant proteins via the addition of PEI, while Burgess teaches that it was known in the art to use PEI with molecular weight ranges of 50-100 kDa, or the use of PEI with the molecular weight of 750 kDa within known protein purification strategies.

It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.  The response to arguments for the Office Action dated 7/21/2020 is expressly incorporated herein.  With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, pages 5-6), Applicant relies on arguments from the rejection of Gehant, above, to argue this rejection.  Therefore, the response set forth above for the rejection based Gehant, above, also applies to this rejection.
With regard to Applicant’s argument that Gehant does not teach the process in the instant claims since it is based on an extraction process and not cell culture (Reply, page 5).  This is not persuasive since as noted above, Gehant teaches that the process includes addition of at least one solubility enhancer (i.e., PEI) to either the whole cell solution, or the acidic whole cell solution, or the disrupted cell solution, where the at least one solubility enhancer is added to the whole cell solution prior to or contemporaneously E. coli cells, which is further interpreted as being in cell culture until cell disruption since the cells are still viable and growing in the cell culture medium.  Gehant further teaches that PEI, which is added to the solution in an aqueous form, can be added to the process at any step (paragraphs 40 and 41).  
With regard to Applicant’s argument concerning the teachings of Gehant paragraphs 40 and 41 (Reply, page 5), they are not persuasive since Applicant is narrowly interpreting the teachings of Gehant.  Although Applicant directs to the preferred embodiments, Gehant still explicitly teaches that PEI, which is added to the solution in an aqueous form, can be added to the process at any step, which in view of the above, includes being added continuously during the process including while the whole cells are within the culture medium (i.e. a cell culture), which encompasses the time period indicated in claim 1.
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Further, Applicant additionally argues that Burgess (as well as Krober, in the rejection below) do not compensate for the deficiencies of Gehant (Reply, page 6).  Applicant’s arguments with regard to Gehant are not persuasive in view of the response above for the rejection under 35 U.S.C. § 102 (expressly incorporated herein).  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Burgess (as well as Krober, in the rejection below) need not teach what has already been taught by Gehant.  Additionally, with regard to teachings or suggestions from the prior art, this is not persuasive in view of the rejection above and the provided rationales.
With regard to Applicant’s argument concerning unexpected superior results (i.e., the addition of PEI during cell culturing or fermentation achieves greater quantities of recombinant at an earlier time-point which results in a more cost effective and efficient method of producing recombinant protein; Reply, page 6), this is also found not persuasive since this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  See MPEP §§ 2129 and 2144.03 for a discussion of admissions as prior art.  Counsel’s arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  
Applicant’s argument is also not persuasive since the cited references provide teachings of known methods to solubilize proteins with known solubility enhancing 
As noted above, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Gehant and Burgess R.R, as applied to claims 1, 6-10, 12 and 14-16, above, further in view of Krober et al. (Chemical Engineering Technology, Vol. 33, No. 6, pp. 941-959; 2010).  This rejection has been maintained.
The teachings of Gehant and Burgess, above, are herein relied upon.
Although the combined teachings from Gehant and Burgess teach the use of polyethyleneimine (PEI) within a method of producing a recombinant protein in E.coli via the addition of PEI with a molecular weight of 50-100 kDa or alternatively, the PEI can have molecular weight of 750 kDa, Gehant and Burgess do not teach that the 750 kDa PEI is branched.

A person of ordinary skill in the art would have been motivated to substitute the branched 750 kDa PEI from Krober within the method of Gehant and Burgess since all the references teach known biotechnological purification techniques and strategies utilizing PEI, while Krober teaches that it was also known that branched 750 kDa PEI can selectively precipitate DNA from cell culture samples.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the branched 750 kDa PEI from Krober within the method of Gehant and Burgess since in doing so would provide an additional advantage to the Gehant-Burgess method by using a known PEI that will provide alternative protein purification strategies by selectively removing DNA from the E. coli preparation during purification which enhances purity and yield of the purified recombinant protein.  
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments

Accordingly, the rejection has been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631